DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 12/23/20.  Claims 3, 6 and 12 are cancelled; claims 1, 11 and 16 are amended; claims 1-2, 4-5, 7-11 and 13-21 are pending.  


Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed recitations constituting new matter is as follows: “whereby each ribbon of the plurality of ribbons extends along a longitudinal direction 
Claims 2, 4-5, 7-10 and 13-15 and 17-21 are rejected based on their respective dependencies to 1, 11 and 16. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-2, 4-5, 8-11, 13-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Butsook (US Pat. No. 6,062,983) in view of Wien et al (US Pat. No. 5,548,851) and further in view of Plant (US Pub. No. 2004/0171321). 
As per claim 1, Butsook teaches a water slide, comprising: a rectangular sheet 12 (“rectangular configuration” – column 3, line 60), having a top surface, a bottom surface, a proximal end (at 16) and a distal end (at 18)(column 3, lines 60-65), at least one water spray pipe 22 extending along the rectangular sheet 12 and defining a plurality of water spray holes 24 (column 4, lines 2-15; Figures 1-3)  
Butstook further teaches an outer peripheral portion 16 connected to the at least one edge of the proximal end of the rectangular sheet (Fig. 1), but does not expressly teach a first bumper connected to the proximal end of the rectangular sheet, the bumper defining a chamber for containing water. However, Wien et al., directed the analogous art of water slides, teaches the following features to be known in the art: a first bumper 16 (“cylindrically shaped parallel lateral ends 16, 18”) connected to a proximal end (“START END” – Fig. 1) of rectangular sheet 8 (“slide surface 8 which is connected to the sides 12 and 14 and the ends 16 and 18” – column 2, lines 50-58), the bumper 16 defining a chamber for containing water (See Fig. 2-3 “start end” showing bumper 16 –being “inflatable”). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the bumper 16, for the expected In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, the chamber is expressly taught to be capable of being inflated with gas, and therefore the structure is considered capable of defining a chamber for “containing water”.  
Furthermore, and regarding the claimed “connected to” language, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  Notably, Wien et al. describes “slide surface 8” as structurally separable from “lateral ends 16 and 18” which are expressly taught to be constructed as “cylindrically shaped”, whereas the “slide surface 8” is configured for water to be “injected onto” (column 2).  Moreover, Butstook expressly teaches wherein “sliding sheet 12” is constructed of “durable plastic that will allow a child to slide upon when wet”. By making the proposed combination of the bumper portion taught by Wien et al., the sliding sheet could not be reasonably construed to include the first bumper because the bumper disclosed by Wien et al. is not constructed so as to “allow a child to slide upon when wet”. To this extent, any suggestion that the combined teaching of Butstook and Wien et al., fail to combine a teaching of a first bumper connected to the at least one edge of the proximal end is not persuasive. 
connected to the distal end of the rectangular sheet 12 (column 4, lines 16-35 – “pool portion 30 is secured to the short inner edge 18 of the sliding sheet 12”; Fig. 1 and 3).  As stated above, and regarding the claimed “connected to” language, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  
Fig. 2 of Butsook does not show a plurality of ribbons as claimed. However, Plant, directed to the analogous art of impact absorbing top and bottom sheets, including top 13 and bottom 14 planar sheets, teaches the following to be known in the art: a plurality of ribbons 12, wherein each ribbon 12 of the plurality of ribbons 12 having an upper edge connected with a top surface 13 and a lower edge connected with a bottom surface 14 (Fig. 5; paragraph [0058]).  Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the ribbons of Plant within the top and bottom sheet surfaces of Butsook. The motivation to combine is to provide some rigidity and absorption to the sheets so the rider does not injure themselves sliding down the sheet. The proposed modification is considered to have a reasonable expectation because Plant teaches the ribbons 12 to be positioned sandwiched between two thin sheets, which is very similar to the structure of Butsook. Fig. 5 shows the ribbons 12 to be longitudinally arranged. Given the longitudinal arrangement of Plant, the combined teachings of Butsook, as modified by Plant will teach wherein the ribbons extend along a longitudinal direction of the slide, parallel to the water spray pipes 22 of Butsook. Supplemental to this, one ordinary skill in the art would recognize that the orientation of the ribs 
As per claims 2, 4-5, Wien et al. teaches wherein the first bumper 16 is fluidly connected to a first valve 22 (column 2, lines 59-67); wherein the first bumper 16 is connected to at least one edge of a proximal end of a rectangular sheet, and a top surface of the rectangular sheet (Fig. 2-3), and wherein the first bumper has a rectangular shape (best shown in overhead view of Fig. 2). The motivation to combine references is the same as stated above.  Supplemental to this, regarding claim 5, per MPEP 2144.04, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, the substantially rectangular shape of the first bumper has not been set forth as critical, and one ordinary skill in the art would have found it an obvious design choice. 
As per claim 8, Bustook teaches a first connection pipe 38 arranged between the at least one water spray pipe 22 and the second bumper 32, so that the at least one water spray pipe 22 and the second bumper 32 are in fluid communication (column 4).  
As per claim 9, Bustook teaches a second water spray pipe, wherein the second water spray pipe is connected to the second bumper 32 (Fig. 3).  As stated above, and regarding the Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  
As per claim 10, Bustook teaches wherein the at least one water spray pipe 22 is connected to a side edge of the rectangular sheet 12 (Fig. 1). As stated above, and regarding the claimed “connected to” language, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  
As per claim 11 Bustook teaches a water slide 10 provided with a proximal end (at 16), a distal end (at 18), an upper sheet at 12, and a lower sheet (Fig. 2), an at least one water spray pipe 22, an edge of the upper sheet and an edge of the lower sheet being connected to form a second chamber for containing water or air (“inflatable sheet 12”), a second valve 28 being connected to the second chamber (column 4, lines 12-13), and the at least one water spray pipe 22 having a plurality of spray holes 24 (Fig.’s 1-3; column 4, lines 5-8).  
Butstook does not expressly teach a first bumper having a first chamber for containing water connected to an edge of the proximal end of the water slide or a first valve connected to the first chamber. However, Wien et al., directed the analogous art of water slides, teaches the following features to be known in the art: a first bumper 16 (“cylindrically shaped parallel lateral ends 16, 18”) having a first chamber for containing water connected to an edge of a proximal end of the water slide, and a first valve being connected to the first chamber (“slide surface 8 for containing water (See Fig. 2-3 “start end” showing bumper 16 –being “inflatable”). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the bumper 16, for the expected purpose of allowing “wading” and increased cushioning that promotes safety (column 3, lines 46-55 Wien et al.).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, the chamber is expressly taught to be capable of being inflated with gas, and therefore the structure is considered capable of “containing water”.  
Furthermore, and regarding the claimed “connected to” language, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  Notably, Wien et al. describes “slide surface 8” as structurally separable from “lateral ends 16 and 18” which are expressly taught to be constructed as “cylindrically shaped”, whereas the “slide surface 8” is configured for water to be “injected onto” (column 2).  Moreover, Butstook expressly teaches wherein “sliding sheet 12” is constructed of “durable plastic that will allow a child to slide upon when wet”. By making the proposed combination of the bumper portion taught by Wien et al., the sliding sheet could not be reasonably construed to include the first bumper because the bumper disclosed by Wien et al. is not constructed so as to “allow a child to 
Bustook further teaches a second bumper 32, wherein the second bumper is connected to the distal end of the rectangular sheet 12 (column 4, lines 16-35 – “pool portion 30 is secured to the short inner edge 18 of the sliding sheet 12”; Fig. 1 and 3).  As stated above, and regarding the claimed “connected to” language, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  
Fig. 2 of Butsook does not show a plurality of ribbons as claimed. However, Plant, directed to the analogous art of impact absorbing top and bottom sheets, including top 13 and bottom 14 planar sheets, teaches the following to be known in the art: a plurality of ribbons 12, wherein each ribbon 12 of the plurality of ribbons 12 having an upper edge connected with a top surface 13 and a lower edge connected with a bottom surface 14 (Fig. 5; paragraph [0058]).  Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the ribbons of Plant within the top and bottom sheet surfaces of Butsook. The motivation to combine is to provide some rigidity and absorption to the sheets so the rider does not injure themselves sliding down the sheet. The proposed modification is considered to have a reasonable expectation because Plant teaches the ribbons 12 to be positioned sandwiched between two thin sheets, which is very similar to the structure of Butsook. Fig. 5 shows the ribbons 12 to be longitudinally arranged. Given the longitudinal arrangement of Plant, the 
As per claims 13-14, Wien et al. teaches wherein the first bumper 16 is connected to at least one edge of a water slide, and a top surface of the rectangular upper sheet (Fig. 2-3), and wherein the first bumper has a rectangular shape (best shown in overhead view of Fig. 2). The motivation to combine references is the same as stated above.  Supplemental to this, regarding claim 14, per In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, the substantially rectangular shape of the first bumper has not been set forth as critical, and one ordinary skill in the art would have found it an obvious design choice. 
As per claim 15, Bustook teaches wherein the second chamber extends the length of the sheet 12 (column 3, lines 60-67; column 4, lines 1-2, 12-16). As such, Bustook is construed to 
As per claims 16 and 18-19, Butsook teaches a water slide comprising an upper sheet and a lower sheet (Fig. 2) and an edge of the upper sheet and an edge of the lower sheet being connected to one another to form a first chamber extending between a proximal end and a distal end (Fig. 2).  As stated above, and regarding the claimed “connected to” language, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585. Butstook further teaches wherein the chamber is “inflatable and constructed of a durable plastic” (column 3, lines 63-64). As such, Butsook is considered to teach wherein the first chamber has a constant height extending longitudinally along the first chamber when filled with water (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, the chamber is expressly taught to be capable of being inflated with air (column 4), and therefore the structure is considered capable of being “filled with water”). It is noted the chamber is considered to be substantially constant in height since the ramp 20 is secured to the bottom of the sheet 12 (column 3, lines 66-67).  In other words, the top and bottom sheet heights remain substantially constant, and the increase in elevation of the sheet 20 is caused by the ramp being “secured to a lower surface”.  
for containing water. However, Wien et al., directed the analogous art of water slides, teaches the following features to be known in the art: a first bumper 16 (“cylindrically shaped parallel lateral ends 16, 18”) connected to an edge of the proximal end (“START END” – Fig. 1) of rectangular sheet 8, and “connected to” a top surface of the proximal end (“slide surface 8 which is connected to the sides 12 and 14 and the ends 16 and 18” – column 2, lines 50-58), the bumper 16 including a chamber for containing water (See Fig. 2-3 “start end” showing bumper 16 –being “inflatable”). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the bumper 16, for the expected purpose of allowing “wading” and increased cushioning that promotes safety (column 3, lines 46-55 Wien et al.).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  Here, the chamber is expressly taught to be capable of being inflated with gas, and therefore the structure is considered capable of “containing water”.  
Furthermore, and regarding the claimed “connected to” language, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, by increasing the height of the first bumper, more water can be contained therein, and the sturdiness of the slide is modified to a desired levels of sturdiness, weighting, and water availability. 
Bustook further teaches a second bumper 32, wherein the second bumper is connected to the distal end of the rectangular sheet 12 (column 4, lines 16-35 – “pool portion 30 is secured to the short inner edge 18 of the sliding sheet 12”; Fig. 1 and 3).  As stated above, and regarding the claimed “connected to” language, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585.  

As per claims 20-21, Butstook teaches at least one water spray pipe 22 extending along the upper sheet and defining a plurality of water spray holes 24 (column 4; Fig.’s 1-2), wherein the at least one water spray pipe 22 is connected to a side edge. 


5.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butsook (US Pat. No. 6,062,983) in view of Wien et al (US Pat. No. 5,548,851) and further in view of Plant (US Pub. No. 2004/0171321) and even further in view of Smollar et al. (US Pat. No. 5,154,671). 
As per claims 7 and 17, Butsook teaches a semi-closed ring shape structure for the second bumper (Fig. 1) as opposed to a closed ring shaped structure as claimed. However, Smollar et al., directed to the analogous art of water slides, teaches such features to be known in the art (Fig.’s 2, 14). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to enclose the second bumper for the expected purpose of defining a shallow pool and permitting space for the user to slide into the pool, in addition to providing “cushion” effect. 


Response to Arguments
6.	Applicant’s arguments with respect to the prior art rejection of the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.